DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/14/2022.
Claims 1, 2, 3, 4, 5, 6, 7, 9, 12, 14, 15, 17, 18, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 35, 36, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48 are amended.
Claims 1, 14, 20, 22, 35, 41, 43, 46 are independent claims.
Claims 1 – 48 are presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Interview Summary
An interview was held on 2/28/2022. While the Applicant asserts that “agreement was reached that the current amendments overcome at least the objections to the specification and claims”, the interview notes indicates that no agreement was reached during the interview. 


Objection to the Specification and Claims
1. The states that they have amended the specification and claims in order to overcome the objections raised in the Office action dated 12/21/2022.

In response the Examiner finds that the Applicant has properly amended paragraphs 42, 56, 61, and 79 to overcome the objections. Therefore, the objections to the specification is withdrawn. The Examiner also finds that the Applicant has properly amended claims 26, 27, 33, 36, 42, 44, 45 to overcome the objections. Therefore, the objections to the claims are withdrawn.

Rejection under 35 USC 101
1. The Applicant argues that they traverse the rejection of claims 1 – 45 under 35 USC 101 and that Applicant does not agree with the rejection and that for these reasons claims 46 – 48 are patent eligible and that claims 1 – 45 are directed to the same subject matter and comply with the current state of the law. The Applicant citing paragraph 75 and states that a model performing a model action is not something that occurs in the human mind and an action is not a thought and therefore the claims cannot be directed to a mental process. The Applicant continues by also stating that to expedite prosecution and not for any other reason they have amended the claims.

In response, the Office has considered the argument, but it is not persuasive. 

First, the arguments presented on page 19 section III of the remarks dated 3/14/2022 (summarized above) are merely an assertion of eligibility. Such arguments do not present any evidence or rational and are therefore improper.

Second, while the Applicant cites to paragraph 76 of the instant specification, it is first unclear why this paragraph is being cited and second the paragraph does not actually exist in the specification. It is noted that the instant specification’s paragraph numbering reads [0070] on page 18 and then the next paragraph is numbered [00103] on page 19. Therefore, the Applicant has cited to a paragraph number which does not exist.

Third, all independent claims (1, 14, 20, 22, 35, 41, 43, 46) have been similarly amended. Therefore; claim 1 will be discussed as a representative claim.

Claim 1 has been amended to recite, in pertinent part: 

“a method for using  for performing at least one of: an operational simulation, a manufacturing a prototype, or manufacturing a component... performing, by the computer using the model response to the model meeting the set of criteria for the content in the model for the phase in the lifecycle of the product for the selected maturity state and the confidence level of the prediction made using the model for the selected maturity state, , at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product 

According to the 2019 PEG the Revises Step 2A: Prong Two, with regard to assessing whether or not the abstract idea is practically applied, the claim must “require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception”

The 2019 PEG also states that “adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea” is not indicative of integration into a practical application. See MPEP 2106.05(f).

MPEP 2106.04(d) states:
The courts have also identified limitations that did not integrate a judicial exception into a practical application:

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

While the claim recites “... using a model for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product, the method comprising... performing... using the model responsive to the model meeting the set of criteria for the content of the model.... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. The “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... using a model for performing...” and “... performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the abstract idea. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. The “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. Because the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative this means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “using a model” to perform “a simulation” the claim encompasses only mental imaginings.

3. Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites “performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the computer merely uses the model and there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation.

Therefore; the Examiner concludes that the claims, as amended, to not provide a practical application under STEP 2A PRONG TWO because the claim merely recite “using the model” (an equivalent to “apply it”) on a generally recited computer used as a tool while the claimed and generally recited “operation simulation, manufacturing a prototype, or manufacturing a component” do not place a meaningful limit on the abstract idea because the claim does not provide any indication of how the abstract idea is used by or limited by these elements.

Additionally; the 2019 PEG indicates that under STEP 2B “adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept (aka “significantly more”).

MPEP 2106.05 indicates that “adding the words “apply it” (or an equivalent) is not significantly more and that simply appending well-understood, routine, conventional activity previously known in the industry, specified at a high level of generality is not significantly more. Additionally, MPEP 2106(g) indicates that adding insignificant extra solution activity is not significantly more and also teaches that the courts have found the “printing or downloading” is insignificant application.

The instant claims recites “... performing, by a computer... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product.”

The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).

Due to the above reasons the rejection of the claim are maintained.



Rejection under 35 USC 103
Finally, Applicant’s arguments with respect to the rejection of claim(s) 1-48 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

End Response to Arguments


Objections
Specification Objections
The paragraph numbers in the specification are incorrectly numbered. In the instant specification’s paragraph numbering reads [0070] on page 18 and then the next paragraph is numbered [00103] on page 19. The paragraph numbering should be corrected.

Claim Objections
Claim 20 is objected to because of the following informalities: on line 1, the claim recites “a method for models for performing...” which might more properly be written as “a method for using models for performing...” which is what is recited in other independent claims.
Claim 45 is objected to because of the following informalities:  on line 6, "for the product" is repeated twice, and the second instance should be deleted.  Appropriate correction is required.

End Objections


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1.
STEP 1: YES “method for”
STEP 2A PRONG ONE: YES
In pertinent part, the claim recites: “... determining,... , a selected maturity state for the model for evaluation; determining,..., whether the model meets a set of criteria for content in the model for a phase in a lifecycle of the product for the selected maturity state and a confidence level of a prediction made using the model for the selected maturity state; determining a risk of performing an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production;...” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.


STEP 2A PRONG TWO: NO
The claim recites that additional elements of: “... using a model for performing

A. While the claim recites “... by a computer system... by the computer system... and performing, by the computer system...”, the computer is recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

B. While the claim recites “... using a model for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product, the method comprising... performing... using the model responsive to the model meeting the set of criteria for the content of the model.... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. As outlined in STEP 2A PRONG ONE a “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... using a model for performing...” and “... performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the claim. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. As outlined in STEP 2A PRONG ONE (and above) the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative which means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “using a model” to perform “a simulation” the claim encompasses mental imaginings.

C. Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites “performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the computer merely uses the model and there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation.

STEP 2B
The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).


Claim 14.
STEP 1: YES “method”
STEP 2A PRONG ONE: YES
The claim recites: “... using a model for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product, the method comprising: determining... potential maturity states for the model based on criteria content in the model for a phase in a lifecycle of the product for maturity states and confidence levels of predictions made using the model for the maturity states;
determining... a highest potential maturity state in the potential maturity states in which the model meets a set of criteria for content in the model for the product for the highest potential maturity state and a model confidence level for the model that meets a confidence level for the highest potential maturity state, wherein the highest potential maturity state is a maturity state for the model; 
determining a risk of performing an action in a phase of a production of the product response to a determination that the model has not fully met a maturity level required for a gate for the phase of production; and
performing... using the model responsive to the model meeting the set of criteria for the content in the model for the phase in the lifecycle of the product for the highest potential maturity state and the confidence level of the prediction made using the model for the highest potential maturity state, at least one of: a simulation, manufacturing a prototype, or manufacturing a component, for the product” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.

STEP 2A PRONG TWO: NO
While the claim recites “... by a computer system... by the computer system... and performing, by the computer system...”, the computer is recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

While the claim recites “... using a model for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product, the method comprising... performing... using the model responsive to the model meeting the set of criteria for the content of the model.... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. As outlined in STEP 2A PRONG ONE a “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... using a model for performing...” and “... performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the claim. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. As outlined in STEP 2A PRONG ONE (and above) the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative which means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “using a model” to perform “a simulation” the claim encompasses mental imaginings.

Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites “performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the computer merely uses the model and there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation.

STEP 2B
The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).

Claim 20.
STEP 1: YES “method”
STEP 2A PRONG ONE: YES
The claim recites: “... models for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product, the method comprising:
identifying...  the models for the product for evaluation;
determining...  highest potential maturity states for the models using a set of criteria for content in the models for a phase in a lifecycle of the product and confidence levels of predictions made using the models, wherein the highest potential maturity states for the models are maturity states for the model; and
performing... using the model responsive to the maturity sates for the models determined for the models and the confidence levels of the predictions made using the maturity states for the models determined for the models, at least one of: a simulation, manufacturing a prototype, or manufacturing a component, for the product” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.

STEP 2A PRONG TWO: NO
While the claim recites “... by a computer system... by the computer system... and performing, by the computer system...”, the computer is recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

While the claim recites “... using a model for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product, the method comprising... performing... using the model responsive to the model meeting the set of criteria for the content of the model.... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. As outlined in STEP 2A PRONG ONE a “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... using a model for performing...” and “... performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the claim. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. As outlined in STEP 2A PRONG ONE (and above) the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative which means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “using a model” to perform “a simulation” the claim encompasses mental imaginings.

Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites “performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the computer merely uses the model and there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation.

STEP 2B
The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).

Claim 22.
STEP 1: YES “system”
STEP 2A PRONG ONE: YES
Claim 22 recites: “... determine a selected maturity state for a model for a product for evaluation;
determine whether the model meets a set of criteria for content in the model for a phase in a lifecycle of the product for the product for the selected maturity state and a confidence level of a prediction made based upon the model for the selected maturity state;
determine a risk of a performance an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production; and
perform based on the model when the model meets the set of criteria for the content in the model for the phase in the lifecycle of the product for the selected maturity state and the confidence level of the prediction made based upon the model for the selected maturity state, at least one of: a simulation, manufactur a prototype, or manufacture a component, for the product” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.

STEP 2A PRONG TWO: NO
While the claim recites “a product management system that comprises: a computer system; and a product manager in the computer system, wherein the product manager is configured to:...”the computer is recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

While the claim recites “... perform based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. As outlined in STEP 2A PRONG ONE a “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... using a model for performing...” and “... performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the claim. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. As outlined in STEP 2A PRONG ONE (and above) the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative which means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “using a model” to perform “a simulation” the claim encompasses mental imaginings.

Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites “... perform based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product” there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation. The claim merely recites “based on.”

STEP 2B
The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).


Claim 35.
STEP 1: YES “system”
STEP 2A PRONG ONE: YES
 The claim recites “... determine potential maturity states for a model for a product based on criteria for content in the model for a phase in a lifecycle of the product for maturity states and confidence levels of a prediction made based on the model for the maturity states;
determine a highest potential maturity state in the potential maturity states in which the model meets a set of criteria for the highest potential maturity sate and a model confidence level for the model that meets a confidence level for the highest potential maturity state, wherein the highest potential maturity state is a maturity state for the model;
determine a risk of a performance of an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production; and
perform, based on the model based on the maturity state determined for the model and the confidence level of the prediction made based on the model for the maturity state, at least one of: a simulation, manufactur a prototype, or manufacture a component, for the product” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.

STEP 2A PRONG TWO: NO
While the claim recites “a product management system that comprises: a computer system; and a product manager in the computer system, wherein the product manager is configured to:...”the computer is recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

While the claim recites “... perform based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. As outlined in STEP 2A PRONG ONE a “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... using a model for performing...” and “... performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the claim. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. As outlined in STEP 2A PRONG ONE (and above) the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative which means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “using a model” to perform “a simulation” the claim encompasses mental imaginings.

Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites “... perform based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product” there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation. The claim merely recites “based on.”

STEP 2B
The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).


Claim 41.
STEP 1: YES “system”
STEP 2A PRONG ONE: YES
the claim recites: “... identify models for a product for evaluation; determine highest potential maturity states for the model based on a criteria for content in the models for a phase in a lifecycle of a product and confidence levels for predictions made based upon the models for the criteria, wherein the highest potential maturity states for the models are maturity states for models;
determine a risk for a performance of an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate of the phase of production; and
perform, based on the maturity states for models determined for the models and the confidence level of the predictions made using the models for the highest potential maturity states, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.
STEP 2A PRONG TWO: NO

While the claim recites “a product management system that comprises: a computer system; and a product manager in the computer system, wherein the product manager is configured to:...”the computer is recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

While the claim recites “... perform based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. As outlined in STEP 2A PRONG ONE a “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... using a model for performing...” and “... performing... using the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the claim. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. As outlined in STEP 2A PRONG ONE (and above) the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative which means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “using a model” to perform “a simulation” the claim encompasses mental imaginings.

Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites “... perform based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product” there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation. The claim merely recites “based on.”

STEP 2B
The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).



Claim 43.
STEP 1: YES “system”
STEP 2A PRONG ONE: YES
the claim recites: “... determine a selected maturity state for a model for a product for a evaluation;
determine whether the model meets a set of criteria for a content in the model for a phase in a lifecycle of the product for the product for the selected maturity state and a confidence level of a prediction made based upon the model for the selected maturity state;
determine a risk of a performance of an action in a phase of production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production; and
control, based on the model when the model meets the set of criteria for the content in the model for the product and the confidence level and the confidence level of the prediction made using the model for the selected maturity state, at least one of; a simulation, manufacture a prototype, or manufacture a component, for the product” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.

STEP 2A PRONG TWO: NO
While the claim recites “a product management system that comprises: a manufacturing system; a control system; and a product manager in the control system, wherein the product manager is configured to...” this control system is recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

While the claim recites “... control, based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component, for the product”, the examiner notes the following:

1. As outlined in STEP 2A PRONG ONE a “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models (e.g., thoughts/postulates/inferences). Therefore; when the claim recites “... control, based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” the claim is simply adding an “apply it” type recitation to the claim. The 2019 PEG indicates that adding the words “apply it” (or an equivalent) with the judicial exception is NOT indicative of a practical application.

2. As outlined in STEP 2A PRONG ONE (and above) the model encompasses mental models (postulates/inferences/thoughts) and the elements are recited in the alternative which means the claim may properly be interpreted to perform only simulation. Because the model may properly be interpreted as a mental model a simulation is therefore merely an imagining or mental exercise where a human contemplates interactions/consequences of the postulates/inferences/thoughts. Therefore; when the claim recites “based on the model” to perform “a simulation” the claim encompasses mental imaginings.

Further; integration into a practical application requires “additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception as per the 2019 PEG.

The Examiner notes that the claim recites ... control, based on the model... at least one of: a simulation, manufacturing the prototype, or manufacturing the component...” there is no recitation or link between the “model” and the additional elements of simulation and manufacturing. In other words, the additional elements of simulation and manufacturing do not rely on or use the judicial exception in a manner that imposes a meaningful limitation. The claim merely recites “based on.”

STEP 2B
The elements of simulation and manufacturing are recited at a high degree of generality and the computer is merely invoked as a tool. Further these elements are similar to “printing” which was found by the Court to be insignificant extra solution activity.

Therefore; under STEP 2B the additional elements of “operation simulation, manufacturing a prototype, or manufacturing a component” do not provide significantly more than the abstract idea because “operation simulation, manufacturing a prototype, or manufacturing a component” are all conventional activities and the recitation of these items is at such a high level of generality that there is nothing other than what is well-understood and routine recited with regard to these additional elements. Further; these element may also properly be considered extra solution activity and extra solution activity is not indicative of an inventive concept (aka “significantly more”).




Claim 46.
STEP 1: YES “computer program product... comprising: a computer-readable storage medium...” interpreted as non-transitory because of the definition found in paragraph 179
STEP 2A PRONG ONE: YES
the claim recites: “a computer program product configured to determine a maturity state of a model for a product, wherein the computer program product comprises: 
a computer-readable storage media; and
a data structure, stored on the computer-readable storage media that comprises:
maturity states;
criteria for a content in the model for a phase in a lifecycle of the product progressively includes more: systems in the product, subsystems in the product, and components in product, as a maturity state increases for the maturity states in which the criteria for the content in the model for the product identifies model elements and criteria for the model elements needed for each maturity state in the maturity state; and
confidence levels, of predictions based upon the model, for the maturity states, wherein a confidence level for the maturity state assures that the model can meet the criteria for the maturity state” which is merely the abstract mental idea of memory. 

STEP 2A PRONG TWO: NO
While the claim recites “a computer program product configured to determine a maturity state of a model for a product, wherein the computer program product comprises: 
a computer-readable storage media; and
a data structure, stored on the computer-readable storage media that comprises” the  product is a computer storage media containing a data structure  recited at a high degree of generality and is merely invoked as a tool to perform the abstract idea of memory/storing and it is only performing generally recited common and routine function of storing data. The 2019 PEG indicates that the Court has found such limitations are NOT indicative of a practical application. 

STEP 2B
The elements of the computer product (memory and data structure) are recited at a high degree of generality and are invoked merely as a tool for storage. Therefore the additional elements of the computer-readable storage media and data structure are not significantly more than the abstract idea.


Claim 47. 
STEP 1: YES “computer program product... comprising: a computer-readable storage medium...” interpreted as non-transitory because of the definition found in paragraph 179
STEP 2A PRONG ONE: YES
the claim recites: “the computer program product of claim 46, further comprising: a first program code, stored on the computer-readable storage media configured to determine whether the model meets a set of criteria for a selected maturity state and a confidence level for the selected maturity state based on the data structure; and 
a second program code, stored on the computer-readable storage media, for performing a model action for the product using the model when the model meets the set of criteria for the selected maturity state and the confidence level for the selected maturity state” which is found to be a mental process because the claimed determinations are observations, evaluations, judgements, or opinions. The claim elements determine/select a maturity level of a model and evaluate if the model meets a level of maturity makes a judgement/opinion (i.e. prediction) of the confidence in the model and determines a risk of performing an action if that model is not fully mature. Humans are capable of making selections based on criteria, estimating maturity (i.e., readiness/usability of an item and then determining risk associated with performing actions. Therefore, it is found that the recited determinations are concepts performable in the human mind.

Further; the “model” as claimed is highly general and because models are simply postulates and inferences which are used by humans to understand, visualize, or mimic items including items which are only concepts, a “model” may properly be considered an abstract idea. Further, because humans are capable of holding models or concepts existing as postulates and inferences in their minds, the claimed model encompasses mental models. 

Therefore; the claim is directed towards the mental process of making determinations about a mental model (postulates and inferences) where the determinations are simply determining if the model (mental though/postulate/inference) is mature and assessing risk of performing an action using those thoughts/postulates/inferences.

STEP 2A PRONG TWO: NO
while the claim recites  “... for performing a model action” the 2019 PEG indicates that the Court has found reciting “apply it” (or similar statements) are not indicative of a practical application.
STEP 2B
There are not additional elements which are significantly more than the abstract idea.

Claim 48. the claim merely recites various well-known and common (matrix, spreadsheet, table) data arrangements. Such limitations are not indicative of a practical application and are not significantly more.

Claims 2 – 13, 15 – 90, 21, 23 – 34, 36-40, 42, 44, 45 are dependent claims which recite elements which merely further characterize the abstract idea and are not indicative of a practical application nor are they indicative of significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1) Claims 1, 2, 5, 6, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo (US 7,899,756) in view of Driessnack_2012 (US 2012/0215574).

CLAIM 1. Rizzolo makes obvious “a method (col 2 lines 10 – 14: “... a method of managing a development program for a product using a product structure-driven requirements management tool...”) for using a model for performing at least one of: an operational simulation (FIG. 49 “CAD SIMULATIONS/OUTPUTS” “CAE MODEL/SIMULATIONS”; col 31 lines 35 – 40: “... latitude demonstration artifacts (i.e., reports, simulation model, etc.), or manufacturing a component, for a product (FIG. 13 “... procedures during manufacturing in the field...”; col 12: “... associated database server 34 are also integrated with the manufacturing/production control system tool 36 to link requirements with performance data from manufacturing...” NOTE: this teaches “performance data from manufacturing” which clearly implies performing manufacturing because manufacturing performance data does not exist unless the actual manufacturing occurs. col 20 lines 8 – 12: “... generated in manufacturing during production...” NOTE: this teaches data generated during manufacturing which clearly implies manufacturing a component, for a product), the method  (col 2 lines 10 – 14: “... a method of managing a development program for a product using a product structure-driven requirements management tool...”) comprising: determining, by the computer system (FIG. 2 illustrates a computer system), a selected maturity state for the model for evaluation (col 2 lines 3 – 9: “... a maturity model where both the target maturity level and status can be adjusted and viewed by parameter...”; col 2 lines 55 – 60: “... a method of managing... with a manage maturity feature group is provided...”; col 4 lines 7 – 10: “... using a maturity model to establish one or more maturity levels from inception to production of the product...”); determining, by the computer system (FIG. 2 illustrates a computer system), whether the model  (FIG. 5 “design & knowledge artifacts (Models...”; FIG. 49 “CAD models... CAE Models...”; col 11 lines 23 – 28: “... the design... may include models...” col 22 lines 7 – 10: “... CAD, CAE models...”; col 31 lines 38: “... simulation model...”) meets a set of criteria for content in the model for a phase in a life cycle of the product for the selected maturity state and a confidence level of a prediction made using the model for the selected maturity state (col 3 lines 0 – 11: “... c) establishing one or more maturity levels corresponding to phases of the development program from inception through production, d) identifying planned criteria for achievement of the maturity levels for at least a portion of the requirements associated with objects of the product structure, and e) establishing in-process measures to determine a status of achievement of one or more maturity levels for one or more requirements associated with one or more objects of the product structure with respect to the planned criteria for the corresponding requirement and maturity level...”; NOTE: the phases of the development are a phase of the produce life cycle. col 8 lines 50 – 67 – Col 9 line 17: “... the parameter/requirements process and maturity model 16 is integrated with the other components of the... process model 10 and allows team to establish specific criteria and associate them to “levels” that correspond to an organization’s maturity requirements at a particular phase of its product development process... allows users to track maturity progress through the levels... to help manage risks... in-process and requirements conformance views 18, users can track actual completion... assess and mange risk during a phased development process... integrate the ability to add actual quantitative conformance... with detailed or summary views of conformance gaps to requirements...”; col 20 lines 11 – 20: “... the manage conformance feature group 54 may also provide the ability to provide visual/color coded summary views of process capability/quantitative conformance... including sample statistics, sample information, multiple quality indices, and the 95% lower confidence limit... pareto charts...”; col 26 lines 15 – 45: “... the critical parameter requirements... achieving process capability of CPs should predict process capability... attribute identifies a standard deviation which sets a confidence interval and level...”) determining a risk of performing an action in a phase of a production of the product (col 31 lines 1 – 25: “... incremental attributes that may be associated with level 3 maturity level for objects... assess attributes may be accessed by manufacturing engineer users to assess applicability and capability... to the production environment. Acceptable values for the manufacturing method assess attributes may be read for high risk, yellow for medium risk, and green for low risk...” NOTE: This teaches to assess the applicability and capability of the model associated with level 3 maturity level by determining a color coded (high, medium, low) risk level.) responsive to a determination that the model has not fully met a maturity level required (col 3 lines 25 – 45: “... establishing in-process measures to determine a status of achievement of the planned development and maturity of the product, e) planning for one or more audits of conformance of one ore more builds of one or more configurations of the product at one or more maturity levels... of the product structure, f) qualitatively assessing conformance of one or more requirements associated with one or more objects... h) utilizing the qualitative and quantitative assessments of conformance to identify, prioritize, and manage conformance risk during the development program as development of the objects of the product structure advance through the one or more maturity levels...”; col 6 lines 44 – 46: “... auto-generation of in-process risk metrics, and the ability to use data to quantitatively assess conformance gaps...” NOTE: this teaches to utilize the assessment of conformance to identify risk. The assessment determines that the maturity level. Therefore, the risk identification (determination) is responsive to the a determination of the maturity level conformance. A conformance gap is when a maturity level requirement is not fully met; col 4 lines 10 – 12: “... using in-process maturity measures to establish plan an output dates for achievement of the interface and internal requirements, to track actual achievement of the interface and internal requirements, to assess development program risks, and to determine if corrective action should be taken...” NOTE: taking corrective action after assessing risk associated with actual achievement of measured maturity makes obvious that a maturity level is not fully met otherwise corrective action is not required.) for a gate for the phase of production (col 12 lines 0 – 15: “the critical parameter/requirements management tool 27 can also capture audit/conformance data and generate parameter maturity metrics. The phased product delivery process tool 84 may provide platform and product maturity criteria... phase gate reviews... Phase gate reviews are milestones established to review products prior to advancing to the next phase in the end-to-end product life cycle...”; FIG. 5 “phased product delivery... phase gate mgt... criteria assessment... metric views... from CM, RM, PM...”); and performing, by the computer system (FIG. 2 illustrates a computer system) using the model responsive to the model meeting the set of criteria for the content in the model for the phase in the lifecycle of the product for the selected maturity state and the confidence level of the prediction made using the model for the selected maturity state  (col 3 lines 0 – 11: “... c) establishing one or more maturity levels corresponding to phases of the development program from inception through production, d) identifying planned criteria for achievement of the maturity levels for at least a portion of the requirements associated with objects of the product structure, and e) establishing in-process measures to determine a status of achievement of one or more maturity levels for one or more requirements associated with one or more objects of the product structure with respect to the planned criteria for the corresponding requirement and maturity level...”; NOTE: the phases of the development are a phase of the produce life cycle. col 8 lines 50 – 67 – Col 9 line 17: “... the parameter/requirements process and maturity model 16 is integrated with the other components of the... process model 10 and allows team to establish specific criteria and associate them to “levels” that correspond to an organization’s maturity requirements at a particular phase of its product development process... allows users to track maturity progress through the levels... to help manage risks... in-process and requirements conformance views 18, users can track actual completion... assess and mange risk during a phased development process... integrate the ability to add actual quantitative conformance... with detailed or summary views of conformance gaps to requirements...”; col 20 lines 11 – 20: “... the manage conformance feature group 54 may also provide the ability to provide visual/color coded summary views of process capability/quantitative conformance... including sample statistics, sample information, multiple quality indices, and the 95% lower confidence limit... pareto charts...”; col 26 lines 15 – 45: “... the critical parameter requirements... achieving process capability of CPs should predict process capability... attribute identifies a standard deviation which sets a confidence interval and level...”) at least one of: a simulation,  (FIG. 49 “CAD SIMULATIONS/OUTPUTS” “CAE MODEL/SIMULATIONS”; col 31 lines 35 – 40: “... latitude demonstration artifacts (i.e., reports, simulation model, etc.), or manufacturing a component, for a product (FIG. 13 “... procedures during manufacturing in the field...”; col 12: “... associated database server 34 are also integrated with the manufacturing/production control system tool 36 to link requirements with performance data from manufacturing...” NOTE: this teaches “performance data from manufacturing” which clearly implies performing manufacturing because manufacturing performance data does not exist unless the actual manufacturing occurs. col 20 lines 8 – 12: “... generated in manufacturing during production...” NOTE: this teaches data generated during manufacturing which clearly implies manufacturing a component, for a product).


Rizzolo does not teach “manufacturing a protoype.”

Driessnack_2012; however, makes obvious “manufacturing a prototype” (par 369: “... technology development plan/strategy: R&D strategy, maturity of technology to support further development within reasonable risk tolerance (including cost, schedule, performance, security), role of prototype, and demos... describes significant events for incorporation into the IMP, Plans technology developments and demonstrations...”. NOTE: this teaches that technology development/maturity plans incorporate the role of prototypes and demos for the purpose of supporting development within reasonable risk tolerance including cost, schedule, and performance.)

Rizzolo and Driessnack_2012 are analogous art because they are from the same field of endeavor called systems and methods of providing performance/program management. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Rizzolo and Driessnack_2012. The rationale for doing so would have been that Rizzolo teaches a technology development management process which assesses the maturity (readiness) of the technology that incorporates requirements for the strategy (Rizzolo col 2 lines 55 – col 3 lines 11). Dressnack_2012 teaches that technology development/maturity plans incorporate the role of prototypes and demos as a requirement for the purpose of supporting development within reasonable risk tolerance including cost, schedule, and performance (Driessnack_2012 par 369) and also teaches that the genesis of earned value management was in industrial manufacturing (Driessnack_2012 par 9) and that technology readiness levels and concepts which measures maturity has also been applied to software and manufacturing processes (par 293, 294) making it clear that . Therefore, it would have been obvious to combine the maturity/readiness assessments of Rizzolo and the prototypes Driessnack_2012 for the benefit of supporting development within a reasonable risk tolerance and performance to obtain the invention as specified in the claims.


claim 2, Rizzolo and Driessnack_2012 discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Rizzolo also makes obvious “further comprising: determining, by the computer system, a model type for the model (see, for example, col. 3, lines 16-19 and lines 30-32, where the model type corresponds to a given configuration or build for the product); determining, by the computer system, the set of criteria for the content in the model for the product for the selected maturity states and confidence level for the selected maturity state for the model from criteria for maturity states and confidence level for the selected maturity state for the model from criteria for maturity states and confidence levels for the maturity states based on the model types for the model and the selected maturity state (see, for example, col. 3, lines 16-28, where the set of criteria corresponds to the requirements classified as critical for the configuration of the product at the one or more maturity levels); and
determining, by the computer system, whether the model meets the set of criteria and the confidence level for the selected maturity state determined using the model type and the selected maturity state for the model (see, for example, col. 3, lines 28-40, where it is determined whether these critical requirements for one or more maturity levels are achieved for the one or more builds/configurations for the product).

Additionally; Driessnack_2012 makes obvious selecting a maturity state and confidence level and determining whether criteria are met based on a confidence level (see for example, par 555 – 561 and tables 28, 27).


claim 5, Rizzolo and Driessnack_2012 discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Rizzolo makes obvious the phase in the lifecycle of the product being at least one of: design, manufacturing, testing, verification, certification, maintenance, or retirement (see, for example, col. 3, lines 1-3, where one phase is production/manufacturing; col. 18, lines 12-23, and col. 24, lines 17-36, where one phase is design; and col. 31, lines 25-30, where one phase is certification); identifying, by the computer system, a model maturity alignment plan that specifies threshold maturity states for models for gates in a gated process for the product in which a gate in the gates indicates a phase in a product development of the product (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.); and determining, by the computer system, a set of gates in the gated process for the product for which maturity states for the models for gates in the gated process meet gated process criteria for the set of gates when the maturity states determined for the models for gates in the gated process meet the threshold maturity states for the set of gates (see, for example, col. 24, lines 17-36, and col. 29, lines 44-48, where the gates are the endpoints of each maturity level, achieved when the process meets the criteria for the preceding maturity level.  See further col. 31, lines 62-65, where the criteria to achieve maturity level 5 are listed; and col. 32, lines 6-7, where a threshold value for this maturity level, and thus for achieving the endpoint/gate for this maturity level, is listed.).


claim 6. Rizzolo and Driessnack_2012 make obvious all subject matter of the claimed invention as discussed above with respect to claim 5.  Additionally, Rizzolo makes obvious the model being one of: a requirements model comprising a specification of a performance of the product and design constraints with allocations to the design;  a physical model comprising an identification and design of at least one of: specific parts, assemblies, tools, equipment, processes, installations, or connectivity, for the product for at least one of: purchasing, fabrication, or assembly, of the product; and a simulation model comprising a dynamic representation of the performance of the product in an operational environment; (see, for example, col. 8, lines 5-12, where the model may be a physical model comprising specific parts and connectivities for assembly; and col. 28, lines 49-61, where the model may be a CAD (simulation) model) and performing a set of product actions for the product based on the set of gates determined to be met for the product (see, for example, col. 11, lines 40-50, where the product action may be linking/remedying problems meeting the criteria for a given maturity level; and col. 18, lines 1-11, where the product action may be adjusting maturity levels and calculating maturity level achievement dates based on which maturity levels/gates have achieved their criteria; col. 24, lines 19-23, where the product action may be simply advancing to a next maturity level/phase of development with higher detail).

claim 7, Rizzolo and Driessnack_2012 makes obvious all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Rizzolo makes obvious requesting input for a set of questions related to the set of criteria for the selected maturity state, wherein the input is used to identify artifacts for comparing the model to the set of criteria (see, for example, col. 18, lines 12-23, and col. 29, lines 9-16, where checkboxes and signoffs linked to artifacts may be completed).

claim 9, Rizzolo and Driessnack_2012 make obvious all the subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Rizzolo further discloses generating, by the computer system, a model maturity alignment plan that specifies threshold maturity states for gates in a gated process for the product in which a gate in the gates indicates a phase in a product development of the product is completed when maturity states for models for the product meet the threshold maturity states for the gate and other gated process criteria for the gate (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.).

claim 11, Rizzolo and Driessnack_2012 makes obvious all the subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Rizzolo further discloses that the set of criteria specifies at least one of content, integration with another model for the product, a logical element, a schematic definition, a logical diagram, a geometry for a physical component, a link to another model, a description of features, an identification of parts, an application process, or a material (see, for example, col. 11, lines 54-66; col. 24, lines 17-36; and col. 30, lines 3-9).


(2) Claims 3, 4, 10, 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo in view of Driessnack_2012 in view of Matsuzaki_1998 (5,767,848).

claim 3. Rizzolo and Driessnack_2012 make obvious all subject matter of the claimed invention as discussed above with respect to claim 2.  Additionally, Rizzolo further discloses that the set of criteria… for the selected maturity state is determined from a collection of criteria for the maturity states for models (see, for example, col. 3, lines 1-11, and col. 13, lines 29-39, where each maturity level has a respective set of criteria; selecting a particular maturity level for evaluation will thus also select a particular set of criteria from among the multiple sets (collection) of criteria associated with each maturity level).

Rizzolo and Driessnack_2012 does not disclose that the confidence level for the selected maturity state is determined from… the confidence levels for the maturity states.  But Matsuzaki makes obvious the confidence level for the selected maturity state is determined from… the confidence levels for the maturity states.  (see, for example, col. 13, lines 4-21 and lines 48-53; col. 19, line 50 – col. 20, line 9; and Fig. 5, steps 501 and 505, where each iteration of the product model estimates its respective performance values to be compared with the target performance values; selecting and evaluating a particular build of the product model will thus also select particular predictions/estimated performance values from among multiple predictions associated with each build).  

Rizzolo and Driessnack_2012 and Matsuzaki are analogous art because they are from the same field of endeavor called systems and methods of providing performance/program management. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Rizzolo and Matsuzaki. The rationale for doing so would have been that Rizzolo teaches to evaluate readiness of a design using multiple criteria and Matsuzaki teaches each iteration of the product model estimates its respective performance values to be compared with the target performance values and to select and evaluating a particular build of the product model will thus also select particular predictions/estimated performance values from among multiple predictions associated with each build. Therefore, it would have been obvious to combine Rizzolo and Matsuzaki for the benefit of ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9) to obtain the invention as specified in the claims.

claim 4, the combination of Rizzolo and Driessnack_2012  make obvious all subject matter of the claimed invention as discussed above with respect to claim 3.  Additionally, Rizzolo further discloses that the collection of criteria for the maturity states and the confidence levels for the maturity states for the models is in a data structure selected from at least one of: a model maturity matrix, a spreadsheet, or a table (see, for example, col. 26, lines 50-52).

claim 10. Rizzolo and Driessnack_2012 make obvious all subject matter of the claimed invention as discussed above with respect to claim 3.  Additionally, Rizzolo further discloses that the maturity states comprise at least one of a concept definition, an architectural definition, a solution definition, or a final definition (see, for example, col. 30, lines 3-9, where maturity level 2 comprises an architectural definition such as manufacturing tolerances; and col. 31, lines 25-30, where maturity level 4 comprises a final definition such as the design demonstrated latitude artifact).

claim 8. Rizzolo and Driessnack_2012 make obvious all subject matter of the claimed invention as discussed above with respect to claim 1.  Matsuzaki makes obvious “identifying, by the computer system, the product (see, for example, col. 6, line 65 – col. 7, line 10; andcol. 12, lines 38-58, where a new product to be developed is identified and a development plan is formulated); identifying, by the computer system, maturity states for model types (see, for example, col. 5, lines 39-55, where the model types are the product model, the development activity model, and the resource model.  Here, the maturity state of the product model is the architectural definition of the of the construction and characteristics of the product model; the maturity state of the development activity model is the solution definition of divisions and order of execution of development of the product; and the maturity state of the resource model is the final definition of facilities and experimental model manufacturing of the product); identifying, by the computer system, the model types for the product (see, for example, col. 5, lines 39-58, where the product is associated with the product, development activity, and resource models); identifying, by the computer system, criteria and confidence levels for the maturity states for the model types (see, for example, col. 7, line 29 – col. 8, line 22, where the model type is a development activity model, the criteria for this type are the target manhours or target schedule, and the confidence levels are the estimated manhours or schedule; and col. 11, line 42 – col. 12, line 16, and col. 13, lines 4-28, where the model type is a product model, the criteria for this type are the target cost or target performance, and the confidence levels are the estimated cost or performance); and generating, by the computer system, a collection of the criteria and the confidence levels for the maturity states for the model types (see, for example, col. 6, lines 4-5; col. 7, lines 29-37; col. 11, lines 47-50; and col. 13, lines 4-10, where these criteria and confidence levels are generated and stored).

Rizzolo and Driessnack_2012 and Matsuzaki are analogous art because they are from the same field of endeavor called systems and methods of providing performance/program management. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Rizzolo and Matsuzaki. The rationale for doing so would have been that Rizzolo teaches to evaluate readiness of a design using multiple criteria and Matsuzaki teaches each iteration of the product model estimates its respective performance values to be compared with the target performance values and to select and evaluating a particular build of the product model will thus also select particular predictions/estimated performance values from among multiple predictions associated with each build. Therefore, it would have been obvious to combine Rizzolo and Matsuzaki for the benefit of ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9) to obtain the invention as specified in the claims.


claim 12. Rizzolo and Driessnack_2012 make obvious all subject matter of the claimed invention as discussed above with respect to claim 8.  Additionally, Matsuzaki makes obvious the model types comprise a simulation model (see, for example, col. 13, lines 8-10, where the product model comprises a simulation model).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used simulation to determine criteria and confidence levels, as taught by Matsuzaki, in the product development plan taught by Rizzolo, the motivation for doing so being to test the functioning of the product and adjust the criteria and confidence levels as needed (see, for example, Matsuzaki, col. 13, lines 8-32).

claim 13. Rizzolo and Driessnack_2012 make obvious all subject matter of the claimed invention as discussed above with respect to claim 1.  While Rizzolo mentions that the product may be a physical product made up of various parts and assemblies (see, for example, col. 23, lines 36-43), it does not explicitly name a sample product, and thus does not explicitly disclose that the product is selected from one of a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a passenger airplane, a rotorcraft, a spacecraft, a satellite, a surface ship, a tank, a personnel carrier, a train, a space station, a submarine, an automobile, a power plant, a bridge, a dam, a house, a manufacturing facility, a building, an engine, a cooling system, a computer, a computer network, a robotic arm, a manufacturing tool, a press, a manufacturing system, a maintenance system, and a product service.  But Matsuzaki  disclose this limitation (see, for example, col. 12, lines 51-58, where the product may be a cooling system). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined used the product development program of Rizzolo with the particular product of Matsuzaki, the motivation for doing so being to enable end-to-end development with particular development phases and maturity levels for any product (see, for example, Rizzolo, col. 7, lines 1-48).



(3) Claims 20 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo in view of Matsuzaki_1998.

claim 14, Rizzolo discloses a method using a model for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product (see, for example, col. 1, lines 7-14, and col. 11, lines 7-26, where a model may be used in manufacturing or with a CAD design (simulation)), the method comprising: 
determining, by a computer system, potential maturity states for the model based on criteria content in the model for a phase in a lifecycle of the product for maturity states (see, for example, col. 3, lines 1-11; and col. 13, lines 29-37, where multiple maturity states/levels for a model are determined.  See further col. 29, lines 20-48, where six maturity states of increasing maturity are listed; each of these maturity states is a potential maturity state, and which one(s) a model meets is dependent on the content of the model (for example, col. 29, lines 29-43 lists possible requirements at each of the six maturity levels).); 
determining, by the computer system, a highest potential maturity state in the potential maturity states in which the model meets a set of criteria for content in the model for the product for the highest potential maturity state…, wherein the highest potential maturity state is a maturity state for the model (see, for example, col. 29, lines 20-48, where six potential maturity states are listed.  The highest potential maturity state for the model will thus be the last one that the model meets; for example, if critical parameters (CPs) have been design demonstrated but not process certified, the highest potential maturity state would be maturity state 4); 
determining a risk of performing an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production (see, for example, col. 3, lines 30-45; col. 9, lines 3-17; col. 20, lines 20-25; and col. 29, lines 19-23, where conformance risk is determined for a given maturity level of a development phase based on an extent to which critical requirements for the maturity level have been met, and conformance gaps to these critical requirements are identified.  These conformance gaps indicate a maturity level has not been fully met; gates correspond to the end of a maturity level.  See further col. 24, lines 54-56, and col. 25, lines 49-66, which specify that such gaps in the development phase may make the phase safety-sensitive or unable to perform its intended function.); and 
performing, by the computer system using the model responsive to the model meeting the set of criteria for the content in the model for the phase in the lifecycle of the product for the highest potential maturity state…, at least one of: a simulation, manufacturing a prototype, or manufacturing a component, for the product (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model).
However, Rizzolo does not disclose determining the potential and highest maturity states based additionally on confidence levels of predictions made using the model for the maturity states, or that performing one or more of the potential model actions is further based on this confidence level of the highest potential maturity state.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
determining, by a computer system, potential maturity states for the model based on… confidence levels of predictions made using the model for the maturity states (see, for example, col. 7, lines 29-37, where a confidence level of a prediction made using the models corresponds to the estimated development schedule; and col. 8, lines 56-61, and col. 13, lines 4-21, where a confidence level of a prediction made using the models corresponds to the estimated performance values of the experimental product model); 
determining, by the computer system, a highest potential maturity state in the potential maturity states in which the model meets… a model confidence level for the model that meets a confidence level for the highest potential maturity state, wherein the highest potential maturity state is a maturity state for the model (see, for example, col. 7, lines 29-37, where a confidence level of a prediction made using the models corresponds to the estimated development schedule; and col. 8, lines 56-61, and col. 13, lines 4-21, where a confidence level of a prediction made using the models corresponds to the estimated performance values of the experimental product model.  As combined with Rizzolo, these estimated values may correspond to requirements at the different maturity levels; for example, the estimated performance values may correspond to the “design demonstrated” requirement of the level 4 maturity state, making the highest potential maturity state level 4.); and 
performing, by the computer system using the model responsive to the model meeting the set of criteria for the content in the model for the phase in the lifecycle of the product for the highest potential maturity state and the confidence level of the prediction made using the model for the highest potential maturity state, at least one of: a simulation, manufacturing a prototype, or manufacturing a component, for the product (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated schedule and performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).



claim 20, Rizzolo discloses a method for models for performing at least one of: an operational simulation, manufacturing a prototype, or manufacturing a component, for a product (see, for example, col. 1, lines 7-14, and col. 11, lines 7-26, where a model may be used in manufacturing or with a CAD design (simulation)), the method comprising: 
identifying, by a computer system, the models for the product for evaluation (see, for example, col. 3, lines 16-19 and lines 30-32, where the models for the product for evaluation correspond to the iterative configurations or builds for the product); 
determining, by the computer system, highest potential maturity states for the models using a set of criteria for content in the models for a phase in a lifecycle of the product…, wherein the highest potential maturity states for the models are maturity states for models (see, for example, col. 3, lines 16-28, where the set of criteria corresponds to the requirements classified as critical for the configuration of the product at the one or more maturity levels.  See further col. 29, lines 20-48, where six potential maturity states are listed.  The highest potential maturity state for the model will thus be the last one that the model meets; for example, if critical parameters (CPs) have been design demonstrated but not process certified, the highest potential maturity state would be maturity state 4); and 
performing, by the computer system, a model action based on using the model responsive to the maturity states for the models determined for the models…, at least one of: a simulation, manufacturing a prototype, or manufacturing a component, for the product (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model).
However, Rizzolo does not disclose determining the highest potential maturity states based additionally on confidence levels of predictions made using the models, or that performing one or more of the potential model actions is further based on this confidence level of the highest potential maturity states.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
determining, by the computer system, highest potential maturity states for the models using… confidence levels of predictions made using the models (see, for example, col. 7, lines 29-37, where a confidence level of a prediction made using the models corresponds to the estimated development schedule; and col. 8, lines 56-61, and col. 13, lines 4-21, where a confidence level of a prediction made using the models corresponds to the estimated performance values of the experimental product model); and 
performing, by the computer system, using the model responsive to the maturity states for the models determined for the models and the confidence levels of the predictions made using the maturity states for the models determined for the models, at least one of: a simulation, manufacturing a prototype, or manufacturing a component, for the product (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated schedule and performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).

claim 22, Rizzolo discloses a product management system (see col. 3, lines 46-49) that comprises: 
a computer system (see, for example, col. 3, lines 46-60); and 
a product manager in the computer system (see, for example, col. 3, lines 46-60), wherein the product manager is configured to:
determine a selected maturity state for a model for a product for evaluation (see, for example, col. 3, lines 1-11; col. 13, lines 29-37; and col. 18, lines 1-4, where the maturity state corresponds to the maturity level); 
determine whether the model meets a set of criteria for content in the model for a phase in a lifecycle of the product for the product for the selected maturity state (see, for example, col. 3, lines 3-11; col. 13, lines 32-39; col. 21, lines 37-42; and col. 29, lines 9-12, where specific tasks and/or critical parameters/requirements (set of criteria) must be met in order to complete a maturity level.  Note that, as disclosed in col. 3, lines 1-3, these maturity levels correspond to development phases of a product.);
determine a risk of a performance an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production (see, for example, col. 3, lines 30-45; col. 9, lines 3-17; col. 20, lines 20-25; and col. 29, lines 19-23, where conformance risk is determined for a given maturity level of a development phase based on an extent to which critical requirements for the maturity level have been met, and conformance gaps to these critical requirements are identified.  These conformance gaps indicate a maturity level has not been fully met; gates correspond to the end of a maturity level.  See further col. 24, lines 54-56, and col. 25, lines 49-66, which specify that such gaps in the development phase may make the phase safety-sensitive or unable to perform its intended function.); and
perform based on the model when the model meets the set of criteria for the content in the model for the phase in the lifecycle of the product for the selected maturity state…, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model).
However, Rizzolo does not disclose determining whether the model additionally meets a confidence level of a prediction made using the model for the selected maturity state, or that performing one or more of the potential model actions is further based on this confidence level.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
determine whether the model meets… a confidence level of a prediction made based upon the model for the selected maturity state (see, for example, col. 8, lines 56-61, and col. 13, lines 4-21, where the confidence level of the prediction made using the model corresponds to the estimated performance values of the experimental product model); and
perform based on the model when the model meets the set of criteria for the content in the model for the phase in the lifecycle of the product for the selected maturity state and the confidence level of the prediction made based upon the model for the selected maturity state, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).


Claim 35, Rizzolo discloses a product management system (see col. 3, lines 46-49) that comprises: 
a computer system (see, for example, col. 3, lines 46-60); and 
a product manager in the computer system (see, for example, col. 3, lines 46-60), wherein the product manager is configured to:
determine potential maturity states for a model for a product based on criteria for content in the model for a phase in a lifecycle of the product for maturity states (see, for example, col. 3, lines 1-11; and col. 13, lines 29-37, where multiple maturity states/levels for a model are determined.  See further col. 29, lines 20-48, where six maturity states of increasing maturity are listed; each of these maturity states is a potential maturity state, and which one(s) a model meets is dependent on the content of the model (for example, col. 29, lines 29-43 lists possible requirements at each of the six maturity levels).); 
determine a highest potential maturity state in the potential maturity states in which the model meets a set of criteria for the highest potential maturity state…, wherein the highest potential maturity state is a maturity state for the model (see, for example, col. 29, lines 20-48, where six potential maturity states are listed.  The highest potential maturity state for the model will thus be the last one that the model meets; for example, if critical parameters (CPs) have been design demonstrated but not process certified, the highest potential maturity state would be maturity state 4); 
determine a risk of a performance of an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production (see, for example, col. 3, lines 30-45; col. 9, lines 3-17; col. 20, lines 20-25; and col. 29, lines 19-23, where conformance risk is determined for a given maturity level of a development phase based on an extent to which critical requirements for the maturity level have been met, and conformance gaps to these critical requirements are identified.  These conformance gaps indicate a maturity level has not been fully met; gates correspond to the end of a maturity level.  See further col. 24, lines 54-56, and col. 25, lines 49-66, which specify that such gaps in the development phase may make the phase safety-sensitive or unable to perform its intended function.); and 
perform, based on the model based on the maturity state determined for the model…, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model).
However, Rizzolo does not disclose determining the potential and highest maturity states based additionally on confidence levels of predictions made using the model for the maturity states, or that performing one or more of the potential model actions is further based on this confidence level of the highest potential maturity state.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
determine potential maturity states for a model for a product based on… confidence levels of a prediction made based on the model for the maturity states (see, for example, col. 7, lines 29-37, where a confidence level of a prediction made using the models corresponds to the estimated development schedule; and col. 8, lines 56-61, and col. 13, lines 4-21, where a confidence level of a prediction made using the models corresponds to the estimated performance values of the experimental product model); 
determine a highest potential maturity state in the potential maturity states in which the model meets… a model confidence level for the model that meets a confidence level for the highest potential maturity state, wherein the highest potential maturity state is a maturity state for the model (see, for example, col. 7, lines 29-37, where a confidence level of a prediction made using the models corresponds to the estimated development schedule; and col. 8, lines 56-61, and col. 13, lines 4-21, where a confidence level of a prediction made using the models corresponds to the estimated performance values of the experimental product model.  As combined with Rizzolo, these estimated values may correspond to requirements at the different maturity levels; for example, the estimated performance values may correspond to the “design demonstrated” requirement of the level 4 maturity state, making the highest potential maturity state level 4.); and 
perform, based on the model based on the maturity state determined for the model and the confidence level of the prediction made based on the model for the maturity state, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated schedule and performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).


With reference to claim 41, Rizzolo discloses a product management system (see col. 3, lines 46-49) that comprises: 
a computer system (see, for example, col. 3, lines 46-60); and 
a product manager in the computer system (see, for example, col. 3, lines 46-60), wherein the product manager is configured to:
identify models for a product for evaluation (see, for example, col. 3, lines 16-19 and lines 30-32, where the models for the product for evaluation correspond to the iterative configurations or builds for the product); 
determine highest potential maturity states for the models based on a criteria for content in the models for a phase in a lifecycle of a product..., wherein the highest potential maturity states for the models are maturity states for models (see, for example, col. 3, lines 16-28, where the set of criteria corresponds to the requirements classified as critical for the configuration of the product at the one or more maturity levels.  See further col. 29, lines 20-48, where six potential maturity states are listed.  The highest potential maturity state for the model will thus be the last one that the model meets; for example, if critical parameters (CPs) have been design demonstrated but not process certified, the highest potential maturity state would be maturity state 4); 
determine a risk of a performance of an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production (see, for example, col. 3, lines 30-45; col. 9, lines 3-17; col. 20, lines 20-25; and col. 29, lines 19-23, where conformance risk is determined for a given maturity level of a development phase based on an extent to which critical requirements for the maturity level have been met, and conformance gaps to these critical requirements are identified.  These conformance gaps indicate a maturity level has not been fully met; gates correspond to the end of a maturity level.  See further col. 24, lines 54-56, and col. 25, lines 49-66, which specify that such gaps in the development phase may make the phase safety-sensitive or unable to perform its intended function.);
perform, based on the maturity states for models determined for the models, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model).
However, Rizzolo does not disclose determining the highest potential maturity states based additionally on confidence levels of predictions made using the models, or that performing one or more of the potential model actions is further based on this confidence level of the highest potential maturity states.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
determine highest potential maturity states for the models based on… confidence levels for predictions made based upon the models for the criteria (see, for example, col. 7, lines 29-37, where a confidence level of a prediction made using the models corresponds to the estimated development schedule; and col. 8, lines 56-61, and col. 13, lines 4-21, where a confidence level of a prediction made using the models corresponds to the estimated performance values of the experimental product model); and 
perform, based on the maturity states for models determined for the models and the confidence level of the predictions made using the models for the highest potential maturity states, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated schedule and performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).

claim 43, Rizzolo discloses a product management system (see col. 3, lines 46-49) that comprises: 
a computer system (see, for example, col. 3, lines 46-60); and 
a product manager in the computer system (see, for example, col. 3, lines 46-60), wherein the product manager is configured to:
determine a selected maturity state for a model for a product for evaluation (see, for example, col. 3, lines 1-11; col. 13, lines 29-37; and col. 18, lines 1-4, where the maturity state corresponds to the maturity level); 
determine whether the model meets a set of criteria for a content in the model for a phase in a lifecycle of the product for the product for the selected maturity state (see, for example, col. 3, lines 3-11; col. 13, lines 32-39; col. 21, lines 37-42; and col. 29, lines 9-12, where specific tasks and/or critical parameters/requirements (set of criteria) must be met in order to complete a maturity level.  Note that, as disclosed in col. 3, lines 1-3, these maturity levels correspond to development phases of a product.);
determine a risk of a performance of an action in a phase of a production of the product responsive to a determination that the model has not fully met a maturity level required for a gate for the phase of production (see, for example, col. 3, lines 30-45; col. 9, lines 3-17; col. 20, lines 20-25; and col. 29, lines 19-23, where conformance risk is determined for a given maturity level of a development phase based on an extent to which critical requirements for the maturity level have been met, and conformance gaps to these critical requirements are identified.  These conformance gaps indicate a maturity level has not been fully met; gates correspond to the end of a maturity level.  See further col. 24, lines 54-56, and col. 25, lines 49-66, which specify that such gaps in the development phase may make the phase safety-sensitive or unable to perform its intended function.); and
control, based on the model when the model meets the set of criteria for the content in the model for the product…, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model).
However, Rizzolo does not disclose determining whether the model additionally meets a confidence level of a prediction made using the model for the selected maturity state, or that performing one or more of the potential model actions is further based on this confidence level.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
determine whether the model meets… a confidence level of a prediction made based upon the model for the selected maturity state (see, for example, col. 8, lines 56-61, and col. 13, lines 4-21, where the confidence level of the prediction made using the model corresponds to the estimated performance values of the experimental product model); and
control, based on the model when the model meets the set of criteria for the content in the model for the product and the confidence level and the confidence level of the prediction made using the model for the selected maturity state, at least one of: a simulation, manufacture a prototype, or manufacture a component, for the product (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).


claim 46, Rizzolo discloses a computer program product configured to determine a maturity state of a model for a product, wherein the computer program product comprises:
a computer-readable storage media (see, for example, col. 9, lines 23-27, data repository 26); and 
a data structure, stored on the computer-readable storage media (see, for example, col. 9, lines 54-55), that comprises:
maturity states (see, for example, col. 12, lines 4-15, and col. 29, lines 9-48); and
criteria for a content in the model for a phase in a lifecycle of the product progressively includes more: systems in the product, subsystems in the product, and components in product, as a maturity state increases for the maturity states in which the criteria for the content in the model for the product identifies model elements and criteria for the model elements needed for each maturity state in the maturity states (see, for example, col. 24, lines 17-33, and col. 29, lines 20-43, where maturity states include progressively more details/components; and col. 29, lines 9-48, in which critical parameters/criteria for maturity states/levels are listed).
However, Rizzolo does not disclose additionally storing confidence levels for the maturity states.  But Matsuzaki from the same or similar field of endeavor does teach this limitation, including the following:
confidence levels, of predictions made based upon the model, for the maturity states, wherein a confidence level for the maturity state assures that the model can meet the criteria for the maturity state (see, for example, col. 7, lines 29-37, where a confidence level of a prediction made using the models corresponds to the estimated development schedule; and col. 8, lines 56-61, and col. 13, lines 4-21, where a confidence level of a prediction made using the models corresponds to the estimated performance values of the experimental product model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated schedule, cost, and/or performance values and their degree of similarity to respective target values for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).



With reference to claim 15, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 14.  Additionally, Matsuzaki further discloses the following:
determining, by the computer system, a model type for the model (see, for example, col. 5, lines 39-58, where the model type may be a product, development activity, or resource model); 
determining, by the computer system, the set of criteria for the maturity states based on the model type for the model (see, for example, col. 7, line 29 – col. 8, line 22, where the model type is a development activity model and the criteria for this type are the target manhours or target schedule; and col. 11, line 42 – col. 12, line 16, and col. 13, lines 4-28, where the model type is a product model, and the criteria for this type are the target cost or target performance.  Maturity of the model is achieved based on whether or not these criteria are met.); 
determining, by the computer system, the confidence levels for the maturity states (see, for example, col. 7, line 29 – col. 8, line 22, where the confidence levels are the estimated manhours or schedule; and col. 11, line 42 – col. 12, line 16, and col. 13, lines 4-28, where the confidence levels are the estimated cost or performance); 
determining, by the computer system, each maturity state in the maturity states in which the model meets the set of criteria and a confidence level of a prediction made using the model respectively for each maturity state to form the potential maturity states (see, for example, col. 8, lines 13-23; col. 11, lines 50-53; and col. 13, lines 22-28, where each maturity state is achieved when the estimated and target values are within a threshold value of one another); and 
determining, by the computer system, the highest potential maturity state from the potential maturity states determined for the model to form the maturity state for the model (see, for example, col. 8, lines 13-23; col. 11, lines 50-53; and col. 13, lines 22-28, where each maturity state is achieved when the estimated and target values are within a threshold value of one another; the highest potential maturity state will thus be the one where the estimated and target values substantially match).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined criteria and confidence levels dependent on model type and maturity state, as taught by Matsuzaki, in the product development plan taught by Rizzolo, the motivation for doing so being to ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions for its phase and type (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9).

With reference to claim 16, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 14.  Additionally, Rizzolo further discloses that the criteria for the maturity states… is determined from a collection of criteria for the maturity states for models (see, for example, col. 3, lines 1-11, and col. 13, lines 29-39, where each maturity level has a respective set of criteria; selecting a particular maturity level for evaluation will thus also select a particular set of criteria from among the multiple sets (collection) of criteria associated with each maturity level).
However, Rizzolo does not disclose that the confidence levels for the maturity states is determined from a collection of confidence levels for the maturity states for models.  But Matsuzaki from the same or similar field of endeavor does teach this limitation (see, for example, col. 13, lines 4-21 and lines 48-53; col. 19, line 50 – col. 20, line 9; and Fig. 5, steps 501 and 505, where each iteration of the product model estimates its respective performance values to be compared with the target performance values; selecting and evaluating a particular build of the product model will thus also select particular predictions/estimated performance values from among multiple predictions associated with each build).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined confidence levels from confidence levels of different maturity levels, as taught by Matsuzaki, when determining criteria from among multiple sets of criteria, as taught by Rizzolo, the motivation for doing so being to ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9).

With reference to claim 17, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 16.  Additionally, Rizzolo further discloses that the collection of criteria for the maturity states and the confidence levels for the maturity states for the models is in a data structure selected from at least one of a model maturity matrix, a spreadsheet, or a table (see, for example, col. 26, lines 50-52).

With reference to claim 18, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 14.  Additionally, Rizzolo further discloses the following:
the model being one of: 
a requirements model comprising a specification of a performance of the product and design constraints; 
a physical model comprising an identification and design of at least one of: specific parts, assemblies, tools, equipment, processes, installations, or connectivity, for the product for at least one of: purchasing, fabrication, or assembly, of the product; and 
a simulation model comprising a dynamic representation of a performance of the product in an operational environment; (see, for example, col. 8, lines 5-12, where the model may be a physical model comprising specific parts and connectivities for assembly; and col. 28, lines 49-61, where the model may be a CAD (simulation) model)
identifying, by the computer system, a model maturity alignment plan that specifies threshold maturity states for models for gates in a gated process for the product in which a gate in the gates indicates a phase in a product development of the product (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.); and 
determining, by the computer system, a set of gates in the gated process for the product for which maturity states for the models meet gated process criteria for the set of gates when the maturity states determined for the models meet the threshold maturity states for the set of gates (see, for example, col. 24, lines 17-36, and col. 29, lines 44-48, where the gates are the endpoints of each maturity level, achieved when the process meets the criteria for the preceding maturity level.  See further col. 31, lines 62-65, where the criteria to achieve maturity level 5 are listed; and col. 32, lines 6-7, where a threshold value for this maturity level, and thus for achieving the endpoint/gate for this maturity level, is listed.).

With reference to claim 19, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 18.  Additionally, Rizzolo further discloses performing, by the computer system, a set of product actions for the product based on the set of gates determined to be closed in the gated process for the product (see, for example, col. 11, lines 40-50, where the product action may be linking/remedying problems meeting the criteria for a given maturity level; and col. 18, lines 1-11, where the product action may be adjusting maturity levels and calculating maturity level achievement dates based on which maturity levels/gates have achieved their criteria; col. 24, lines 19-23, where the product action may be simply advancing to a next maturity level/phase of development with higher detail).


With reference to claim 21, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 20.  Additionally, Rizzolo further discloses the following:
identifying, by the computer system, a model maturity alignment plan that specifies threshold maturity states for models for closing gates in a gated process for the product in which a gate in the gates indicates a phase in a product development of the product (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.), 
wherein the set of criteria for the content in the model for the product progressively includes more: systems in the product, subsystems in the product, and components in product, as a maturity state increases (see, for example, col. 24, lines 17-33, and col. 29, lines 20-43); and 
determining, by the computer system, a set of gates in the gated process for the product for which maturity states for the models meet gated process criteria for the set of gates when the maturity states determined for the models meet the threshold maturity state for the set of gates (see, for example, col. 24, lines 17-36, and col. 29, lines 44-48, where the gates are the endpoints of each maturity level, achieved when the process meets the criteria for the preceding maturity level.  See further col. 31, lines 62-65, where the criteria to achieve maturity level 5 are listed; and col. 32, lines 6-7, where a threshold value for this maturity level, and thus for achieving the endpoint/gate for this maturity level, is listed.).



With reference to claim 23, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  Additionally, Rizzolo further discloses that the product manager is further configured to:
determine a model type for the model (see, for example, col. 3, lines 16-19 and lines 30-32, where the model type corresponds to a given configuration or build for the product);
determine the set of criteria for the selected maturity state… for the model from criteria for maturity states… on the model type for the model and the selected maturity state (see, for example, col. 3, lines 16-28, where the set of criteria corresponds to the requirements classified as critical for the configuration of the product at the one or more maturity levels); and
determine whether the model meets the set of criteria… for the selected maturity state determined using the model type and the selected maturity state for the model (see, for example, col. 3, lines 28-40, where it is determined whether these critical requirements for one or more maturity levels are achieved for the one or more builds/configurations for the product).
However, Rizzolo does not disclose determining the confidence level from among multiple confidence levels for maturity states, and then further determining whether the model meets this confidence level.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
determine… the confidence level for the selected maturity state for the model from… confidence levels for maturity states on the model type for the model and the selected maturity state (see, for example, col. 13, lines 4-21, where multiple estimated performance values are obtained from a product model at a given phase of development or particularization.  See further col. 13, lines 48-53; col. 19, line 50 – col. 20, line 9; and Fig. 5, steps 501 and 505, where these estimated performance values are estimated for different versions of the product model at different phases of (re)design; these phases correspond to the different builds/configurations of the product as in Rizzolo); and
determine whether the model meets the set of criteria and the confidence level for the selected maturity state determined using the model type and the selected maturity state for the model (see, for example, col. 8, lines 56-61; col. 13, lines 4-21; and col. 19, line 50 – col. 20, line 9).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined confidence levels/estimated performance values for different model types, as taught by Matsuzaki, when determining sets of criteria for the different model types, as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors for various builds of a product are discovered as early in the development/redesign process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).

With reference to claim 24, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  Additionally, Rizzolo further discloses that the set of criteria for the content in the model for the product… for the selected maturity state is determined from a collection of criteria for maturity states… models for the product (see, for example, col. 3, lines 1-11, and col. 13, lines 29-39, where each maturity level has a respective set of criteria; selecting a particular maturity level for evaluation will thus also select a particular set of criteria from among the multiple sets (collection) of criteria associated with each maturity level), 
wherein the set of criteria for the content in the model for the product progressively includes more: systems in the product, subsystems in the product, and components in product, as a maturity state increases (see, for example, col. 24, lines 17-33, and col. 29, lines 20-43).
However, Rizzolo does not disclose that the confidence level for the selected maturity state is determined from… confidence levels for maturity states for models for the product.  But Matsuzaki from the same or similar field of endeavor does teach this limitation (see, for example, col. 13, lines 4-21 and lines 48-53; col. 19, line 50 – col. 20, line 9; and Fig. 5, steps 501 and 505, where each iteration of the product model estimates its respective performance values to be compared with the target performance values; selecting and evaluating a particular build of the product model will thus also select particular predictions/estimated performance values from among multiple predictions associated with each build).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined a confidence level from confidence levels of different maturity levels, as taught by Matsuzaki, when determining a set of criteria from among multiple sets of criteria, as taught by Rizzolo, the motivation for doing so being to ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9).

With reference to claim 25, the the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 24.  Additionally, Rizzolo further discloses that the collection of criteria for the maturity states and the confidence levels for the maturity states for the models is in a data structure selected from at least one of a model maturity matrix, a spreadsheet, or a table (see, for example, col. 26, lines 50-52).

With reference to claim 26, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  Additionally, Rizzolo further discloses that the product manager is further configured to:
identify a model maturity alignment plan that specifies threshold maturity states for models needed for gates in a gated process for the product in which a gate in the gates indicates a phase in a product development of the product (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.); and 
determine a set of gates in a gated process for the product for which maturity states for the models meet gated process criteria for the set of gates when the maturity states determined for the models meet the threshold maturity states for the set of gates (see, for example, col. 24, lines 17-36, and col. 29, lines 44-48, where the gates are the endpoints of each maturity level, achieved when the process meets the criteria for the preceding maturity level.  See further col. 31, lines 62-65, where the criteria to achieve maturity level 5 are listed; and col. 32, lines 6-7, where a threshold value for this maturity level, and thus for achieving the endpoint/gate for this maturity level, is listed.).

With reference to claim 27, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 26.  Additionally, Rizzolo further discloses that the product manager is further configured to perform a set of product actions for the product based on the set of gates determined to be closed in the gated process for the product (see, for example, col. 11, lines 40-50, where the product action may be linking/remedying problems meeting the criteria for a given maturity level; and col. 18, lines 1-11, where the product action may be adjusting maturity levels and calculating maturity level achievement dates based on which maturity levels/gates have achieved their criteria; col. 24, lines 19-23, where the product action may be simply advancing to a next maturity level/phase of development with higher detail).

With reference to claim 28, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  Additionally, Rizzolo further discloses that the product manager is further configured to: request an input for a set of questions related to the set of criteria for the selected maturity state, wherein the input is used in comparing the model to the set of criteria (see, for example, col. 18, lines 12-23, and col. 29, lines 9-16, where checkboxes and signoffs linked to artifacts may be completed).

With reference to claim 29, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  Additionally, Matsuzaki further discloses that the product manager is further configured to:
identify the product (see, for example, col. 6, line 65 – col. 7, line 10; and col. 12, lines 38-58, where a new product to be developed is identified and a development plan is formulated); 
identify model types for the product (see, for example, col. 5, lines 39-58, where the product is associated with the product, development activity, and resource models);
identify maturity states (see, for example, col. 5, lines 39-55, where the model types are the product model, the development activity model, and the resource model.  Here, the maturity state of the product model is the architectural definition of the of the construction and characteristics of the product model; the maturity state of the development activity model is the solution definition of divisions and order of execution of development of the product; and the maturity state of the resource model is the final definition of facilities and experimental model manufacturing of the product);
identify the criteria for content in the model types for a phase in a lifecycle of the product and confidence levels of predictions made using the model for the maturity states for the model types (see, for example, col. 7, line 29 – col. 8, line 22, where the model type is a development activity model, the criteria for this type are the target manhours or target schedule, and the confidence levels are the estimated manhours or schedule; and col. 11, line 42 – col. 12, line 16, and col. 13, lines 4-28, where the model type is a product model, the criteria for this type are the target cost or target performance, and the confidence levels are the estimated cost or performance); and 
generate a collection of the criteria and the confidence levels for the maturity states for the model types (see, for example, col. 6, lines 4-5; col. 7, lines 29-37; col. 11, lines 47-50; and col. 13, lines 4-10, where these criteria and confidence levels are generated and stored).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined criteria and confidence levels dependent on model type and maturity state, as taught by Matsuzaki, in the product development plan taught by Rizzolo, the motivation for doing so being to ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions for its phase and type (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9).

With reference to claim 30, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  Additionally, Rizzolo further discloses that the product manager is further configured to generate a model maturity alignment plan that specifies threshold maturity states for gates in the model maturity alignment plan for the product in which a gate in the gates indicates a phase in a product development of the product that is completed when maturity states for models for the product meet the threshold maturity states for the gate and other gated process criteria for the gate (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.).

With reference to claim 31, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 24.  Additionally, Rizzolo further discloses that the maturity states comprise at least one of a concept definition, an architectural definition, a solution definition, or a final definition (see, for example, col. 30, lines 3-9, where maturity level 2 comprises an architectural definition such as manufacturing tolerances; and col. 31, lines 25-30, where maturity level 4 comprises a final definition such as the design demonstrated latitude artifact).

With reference to claim 32, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  Additionally, Rizzolo further discloses that the set of criteria specifies at least one of content, integration with another model for the product, a logical element, a schematic definition, a logical diagram, a geometry for a physical component, a link to another model, a description of features, an identification of parts, an application process, or a material (see, for example, col. 11, lines 54-66; col. 24, lines 17-36; and col. 30, lines 3-9).

With reference to claim 33, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 29.  Additionally, Matsuzaki further discloses that the model types comprise a simulation model (see, for example, col. 13, lines 8-10, where the product model comprises a simulation model).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used simulation to determine criteria and confidence levels, as taught by Matsuzaki, in the product development plan taught by Rizzolo, the motivation for doing so being to test the functioning of the product and adjust the criteria and confidence levels as needed (see, for example, Matsuzaki, col. 13, lines 8-32).

With reference to claim 34, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 22.  However, though Rizzolo mentions that the product may be a physical product made up of various parts and assemblies (see, for example, col. 23, lines 36-43), it does not explicitly name a sample product, and thus does not explicitly disclose that the model is for a product selected from one of a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a passenger airplane, a rotorcraft, a spacecraft, a satellite, a surface ship, a tank, a personnel carrier, a train, a space station, a submarine, an automobile, a power plant, a bridge, a dam, a house, a manufacturing facility, a building, an engine, a cooling system, a computer, a computer network, a robotic arm, a manufacturing tool, a press, a manufacturing system, and a maintenance system.  But Matsuzaki from the same or similar field of endeavor does disclose this limitation (see, for example, col. 12, lines 51-58, where the product may be a cooling system).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined used the product development program of Rizzolo with the particular product of Matsuzaki, the motivation for doing so being to enable end-to-end development with particular development phases and maturity levels for any product (see, for example, Rizzolo, col. 7, lines 1-48).


With reference to claim 36, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 35.  Additionally, Matsuzaki further discloses that the product manager is further configured to:
determine a model type for the model (see, for example, col. 5, lines 39-58, where the model type may be a product, development activity, or resource model); 
determine the criteria for the content in the model for the product for the maturity states based on the model type for the model (see, for example, col. 7, line 29 – col. 8, line 22, where the model type is a development activity model and the criteria for this type are the target manhours or target schedule; and col. 11, line 42 – col. 12, line 16, and col. 13, lines 4-28, where the model type is a product model, and the criteria for this type are the target cost or target performance.  Maturity of the model is achieved based on whether or not these criteria are met.); 
determine the confidence levels for the maturity states for the model (see, for example, col. 7, line 29 – col. 8, line 22, where the confidence levels are the estimated manhours or schedule; and col. 11, line 42 – col. 12, line 16, and col. 13, lines 4-28, where the confidence levels are the estimated cost or performance),
wherein the set of criteria for the content in the model for the product progressively includes more: systems in the product, subsystems in the product, and components in product, as a maturity state increases (col. 13, lines 48-53); 
determine each maturity state in the maturity states in which the model meets the set of criteria and a confidence level respectively for each maturity state to form the potential maturity states (see, for example, col. 8, lines 13-23; col. 11, lines 50-53; and col. 13, lines 22-28, where each maturity state is achieved when the estimated and target values are within a threshold value of one another); and 
determine the highest potential maturity state from the potential maturity states determined for the model to form the maturity state for the model (see, for example, col. 8, lines 13-23; col. 11, lines 50-53; and col. 13, lines 22-28, where each maturity state is achieved when the estimated and target values are within a threshold value of one another; the highest potential maturity state will thus be the one where the estimated and target values substantially match).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined criteria and confidence levels dependent on model type and maturity state, as taught by Matsuzaki, in the product development plan taught by Rizzolo, the motivation for doing so being to ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions for its phase and type (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9).

With reference to claim 37, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 35.  Additionally, Rizzolo further discloses that the criteria for the maturity states… is determined from a collection of the criteria for maturity states… for models (see, for example, col. 3, lines 1-11, and col. 13, lines 29-39, where each maturity level has a respective set of criteria; selecting a particular maturity level for evaluation will thus also select a particular set of criteria from among the multiple sets (collection) of criteria associated with each maturity level).
However, Rizzolo does not disclose that the confidence levels for the maturity states is determined from… the confidence levels for the maturity states for models.  But Matsuzaki from the same or similar field of endeavor does teach this limitation (see, for example, col. 13, lines 4-21 and lines 48-53; col. 19, line 50 – col. 20, line 9; and Fig. 5, steps 501 and 505, where each iteration of the product model estimates its respective performance values to be compared with the target performance values; selecting and evaluating a particular build of the product model will thus also select particular predictions/estimated performance values from among multiple predictions associated with each build).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined a confidence level from confidence levels of different maturity levels, as taught by Matsuzaki, when determining a set of criteria from among multiple sets of criteria, as taught by Rizzolo, the motivation for doing so being to ensure that the product model evaluated at a given maturity level is being evaluated against the appropriate criteria and confidence levels/predictions (see, for example, Matsuzaki, col. 7, lines 29-37; and col. 19, line 50 – col. 20, line 9).

With reference to claim 38, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 37.  Additionally, Rizzolo further discloses that the collection of the criteria for the maturity states and the confidence levels for the maturity states for the models is in a data structure selected from at least one of a model maturity matrix, a spreadsheet, or a table (see, for example, col. 26, lines 50-52).

With reference to claim 39, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 35.  Additionally, Rizzolo further discloses that the product manager is further configured to:
identify a model maturity alignment plan that specifies threshold maturity states for models needed for gates in a gated process for the product in which a gate in the gates indicates a phase in a product development of the product (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.); and 
determine a set of gates in the gated process for the product for which maturity states for the models meet gated process criteria for the set of gates when on maturity states determined for the models meet the threshold maturity states for the set of gates (see, for example, col. 24, lines 17-36, and col. 29, lines 44-48, where the gates are the endpoints of each maturity level, achieved when the process meets the criteria for the preceding maturity level.  See further col. 31, lines 62-65, where the criteria to achieve maturity level 5 are listed; and col. 32, lines 6-7, where a threshold value for this maturity level, and thus for achieving the endpoint/gate for this maturity level, is listed.).

With reference to claim 40, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 5.  Additionally, Rizzolo further discloses that the product manager is further configured to: 
perform a set of product actions for the product based on the set of gates determined to be closed in the gated process for the product (see, for example, col. 11, lines 40-50, where the product action may be linking/remedying problems meeting the criteria for a given maturity level; and col. 18, lines 1-11, where the product action may be adjusting maturity levels and calculating maturity level achievement dates based on which maturity levels/gates have achieved their criteria; col. 24, lines 19-23, where the product action may be simply advancing to a next maturity level/phase of development with higher detail).


With reference to claim 42, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 41.  Additionally, Rizzolo further discloses that the product manager is further configured to:
identify a model maturity alignment plan that specifies threshold maturity states for models needed for gates in a gated process for the product in which a gate in the gates indicates a phase in a product development of the product (see, for example, col. 3, lines 6-11; col. 12, lines 4-15; and col. 29, lines 9-23 and 44-48, where gates mark the transition point between maturity levels/development phases, and the threshold maturity states correspond to the particular sets and types of requirements that the product must meet in order to advance to the next maturity level.  See further col. 29, lines 49-53; col. 30, lines 3-9; and col. 31, lines 25-30, where such sample threshold requirements for each different maturity level 1-6 are listed.); and 
determine a set of gates in a gated process for the product for which maturity states for the models meet gated process criteria for the set of gates when on maturity states determined for the models meet the threshold maturity states for the set of gates (see, for example, col. 24, lines 17-36, and col. 29, lines 44-48, where the gates are the endpoints of each maturity level, achieved when the process meets the criteria for the preceding maturity level.  See further col. 31, lines 62-65, where the criteria to achieve maturity level 5 are listed; and col. 32, lines 6-7, where a threshold value for this maturity level, and thus for achieving the endpoint/gate for this maturity level, is listed.),
wherein the set of criteria for the content in the model for the product progressively includes more: systems in the product, subsystems in the product, and components in product, as a maturity state increases (see, for example, col. 24, lines 17-33, and col. 29, lines 20-43).




With reference to claim 44, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 43.  Additionally, Rizzolo further discloses the following:
a performance of at least one of: the simulation, the manufacture of the prototype, or the manufacture of the component, for the product being based upon the model when the model meets the set of criteria (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model); and
the model being one of: 
a requirements model comprising a specification of a performance of the product and design constraints with allocations to the design; 
a physical model comprising an identification and design of at least one of: specific parts, assemblies, tools, equipment, processes, installations, or connectivity, for the product for at least one of: purchasing, fabrication, or assembly, of the product; and 
a simulation model comprising a dynamic representation of the performance of the product in an operational environment; (see, for example, col. 8, lines 5-12, where the model may be a physical model comprising specific parts and connectivities for assembly; and col. 28, lines 49-61, where the model may be a CAD (simulation) model).
However, Rizzolo does not disclose determining that the performance of the one or more potential model actions is further based on this confidence level.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
a performance of at least one of: the simulation, the manufacture of the prototype, or the manufacture of the component, for the product being based upon the model when the model meets the set of criteria and the confidence level (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).


With reference to claim 45, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 43.  Additionally, Rizzolo further discloses that the product manager is further configured to control a maintenance system to perform at least one of: the simulation, manufacture the prototype, or manufacture the component, for the product for the product based upon the model when the model meets the set of criteria (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control/maintenance system may use the maturity level as determined by the critical parameters/requirements management tool to produce the product or simulate it via a CAD model).
However, Rizzolo does not disclose determining that the performance of the one or more potential model actions is further based on this confidence level.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
the product manager further configured to control a maintenance system to perform at least one of: the simulation, manufacture the prototype, or manufacture the component, for the product for the product based upon the model when the model meets the set of criteria and the confidence level (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).


With reference to claim 47, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 46.  Additionally, Rizzolo further discloses the following:
first program code, stored on the computer-readable storage media, configured to determine whether the model meets a set of criteria for a selected maturity state… based on the data structure (see, for example, col. 3, lines 3-11; col. 13, lines 32-39; col. 21, lines 37-42; and col. 29, lines 9-12, where specific tasks and/or critical parameters/requirements (set of criteria) must be met in order to complete a maturity level); and 
second program code, stored on the computer-readable storage media, for performing a model action for the product using the model when the model meets the set of criteria for the selected maturity state (see, for example, col. 1, lines 7-14; col. 11, lines 7-26; and col. 22, lines 4-10, where a production control system may use the maturity level as determined by the critical parameters/requirements management tool to perform model actions such as producing the product or simulating it via a CAD model).
However, Rizzolo does not disclose determining whether the model additionally meets a confidence level for the selected maturity state, or that performing the model actions is further based on this confidence level.  But Matsuzaki from the same or similar field of endeavor does teach these limitations, including the following:
first program code, stored on the computer-readable storage media, configured to determine whether the model meets… a confidence level for the selected maturity state based on the data structure (see, for example, col. 8, lines 56-61, and col. 13, lines 4-21, where the confidence level of the prediction made using the model corresponds to the estimated performance values of the experimental product model); and
second program code, stored on the computer-readable storage media, for performing a model action for the product using the model when the model meets the set of criteria for the selected maturity state and the confidence level for the selected maturity state (see, for example, col. 14, lines 34-65, and col. 15, lines 25-46, where the estimated performance values are part of the progress management items, which in turn is used to manufacture a trial model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the estimated performance results for a phase of product development as taught by Matsuzaki with the critical requirements for maturity of a phase of product development as taught by Rizzolo, the motivation for doing so being to ensure that estimated errors are discovered as early in the development process as possible (see, for example, Rizzolo, col. 8, line 61 – col. 9, line 17; and Matsuzaki, col. 14, lines 59-65).

With reference to claim 48, the combination of Rizzolo and Matsuzaki discloses all subject matter of the claimed invention as discussed above with respect to claim 46.  Additionally, Rizzolo further discloses that the data structure is one of a model maturity matrix, a spreadsheet, or a table (see, for example, col. 26, lines 50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146